DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 19 April, 2021. Claims 1-2, 4-9 and 11-21 are pending and examined. Claims 1, 6-9 and 11-12 are currently amended. Claims 3 and 10 are cancelled. Claims 13-21 are new claims.
Response to Amendment
The Amendment filed 19 April, 2021 has been entered. Claims 1-2, 4-9 and 11-21 remain pending in the application. Regarding the Final Office Action mailed on 06 January, 2021, applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a), 112(b) and 112(d) rejections previously set forth.
Response to Argument
Applicant’s arguments, see Arguments/Remarks, filed 19 April, 2021, with regard to the new independent claims 13 and 21 have been fully considered and they are persuasive.
Regarding the applicant’s argument that in final rejection, Examiner indicated allowable subject matter in claim 1 that includes “one or both of feature (1) and feature (2)” as recited in last limitation and “…since the Office Action already acknowledges that the claims are 
Claim Objections
Claims 1, 4, 7, 9, 11-13, 15 and 20-21 are objected to because of the following informalities:
Claim 1, line 3, “the vehicle” should read --the motor vehicle--;
Claim 1, line 3, “at least one of the wheels” should read --at least one of the plurality of wheels--. There are other instances of “the wheels” in claim 1 and other claims, which should be changed to “the plurality of wheels”.
Claim 1, line 5 from the bottom, “the time duration” should read --the acquired time duration--;
Claim 4, line 2, “the vehicle” should read --the motor vehicle--;
Claim 7, line 2, “each of a plurality of wheels” should read --each of the plurality of wheels--;
Claim 9, lines 2-3, “each of a plurality of wheels” should read --each of the plurality of wheels--;
Claim 11, line 4, “that first signal pulse” should read --the first signal pulse--;
Claim 12, line 9-10, “the respective wheel” should read --the each respective wheel--;
Claim 12, line 12, “the vehicle” should read --the motor vehicle--;

Claim 13, line 3, “the vehicle” should read --the motor vehicle--;
Claim 13, the 3rd limitation, “the respective wheel” should read --the each respective wheel--;
Claim 15, line 1, “the vehicle” should read --the motor vehicle--;
Claim 20, lines 6-7, “the holding force” should read --the holding force value--;
Claim 20, the last line, “that first signal pulse” should read --the first signal pulse--;
Claim 21, lines 9-10, “the respective wheel” should read --the each respective wheel--;
Claim 21, line 12, “the vehicle” should read --the motor vehicle--;
Claim 21, lines 14-15, “the specifiable driving maneuver” should read -- the specifiable short path driving maneuver--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12-13 and 21 recite “a short path driving process” or “a specifiable short path driving maneuver” which is indefinite. “Short” is a relative term, and it is not clear what is considered as a “short path”. Therefore the claims are indefinite and are rejected under 35 U.S.C. 112(b).  Dependent claims 4 and 14 have similar issues. 
Claims 6, 13 and 21 recites “…a specification of the specifiable driving maneuver…” which is ambiguous. It is not clear what “a specification” means, i.e. whether “a specification” means “a detailed precise presentation of something or of a plan” OR “the act or process of specifying”. Therefore the claim is indefinite and rejected under 35 USC 112(b). The “specification” is interpreted as “the act of specifying” by the examiner for the purpose of examination. 

Claim 1 recites the limitation “the produced signal pulses” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 9, 17 and 19 recite the limitation “the rotational speed sensors” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the produced signal pulses” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the produced signal pulses” in the 4th limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-6, 8, 11, 14-16, 18 and 20 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US20070027598, hereinafter Mori) in view of Ye (US9499144, hereinafter Ye) and further in view of Nedachi (US8788169, Nedachi).
As to claims 13 and 21, Mori teaches a method and a motor vehicle, capable of partly or fully autonomous driving, having a plurality of wheels (Mori, para 0003 teaches fully or partly autonomous driving; para 0007 teaches a plurality of wheels), comprising: 
the vehicle automatically producing a drive torque at at least one of the wheels (Mori, para 0060 teaches driving forces); 
producing, via a brake system, at least one brake force that each, when at a respective holding force value, holds still a respective one of the wheels, a rotational speed sensor being allocated to at least one of the wheels of the motor vehicle (Mori, para 0050 teaches brake control during parking assist control; para 0057 teaches speed sensor); 
producing, via the rotational speed sensor and respectively for each respective wheel of at least one of the wheels of the motor vehicle, a respective signal pulse (Mori, para 0057 teaches vehicle wheel rotation pulse); and 
 performing a specifiable driving maneuver as a function of the produced signal pulses (Mori, para 0070 teaches based upon signals from the wheel speed sensor, the parking assist ECU calculates motion trajectory and controls braking force so that the vehicle moves at a desired speed along the calculated trajectory); 
wherein: 
the performing of the specifiable driving maneuver includes, in a case of a short path driving process starting from a standstill (Mori, Fig. 4 teaches vehicle speed starts from zero and back to zero, i.e. a short distance starting from a standstill; para 103-105 teaches braking force reduced when the vehicle is stopped and once the vehicle started to move, the braking force is temporarily maintained to a predetermined value and increased to stop the vehicle after a set distance; also see Fig. 6): 
wherein in the case of a short path driving process starting from a standstill, the brake force is first reduced when the vehicle starts to move and is then held at least temporarily constant until a specified distance being travelled, and subsequently is increased up to the holding force (Mori, para 103-105 teaches braking force reduced when the vehicle is stopped and once the vehicle started to move, the braking force is temporarily maintained to a predetermined value and increased to stop the vehicle after a set distance; para 0070 teaches the vehicle is controlled to reach target position based on signals from wheel speed sensors; para 0057 teaches wheel speed sensors produce wheel rotation pulse;  Fig. 4).
the drive torque is produced in response to a specification of the specifiable driving maneuver and before the at least one brake force is reduced (Mori, Fig. 5, step 200 teaches a set distance instruction, steps 235-240 teaches produce driving force and step 250 teaches reducing the brake force after the producing of the driving force when the moving distance reached).
Mori does not explicitly teach producing a respective signal pulse for each of a plurality of positions of angular rotation of the associated wheel and determining the travelled distance by a specified number of signal pulses produced by the wheel speed sensors. 
However, Ye teaches producing signal pulses for a plurality of positions of wheel rotation and determining the travelled distance by a number of signal pulses produced by the wheel speed Ye, col 2, lines 38-58, col 3, lines 5-34 teaches output signal associated with a tooth of the tone wheel rotating past the sensor and travel distance per tooth, also see Fig. 1; claim 1 teaches determining distance based on interrupts on speed sensors, i.e. pulses of wheel speed sensors; also see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and device taught by Mori to include producing a respective signal pulse for each of a plurality of positions of angular rotation of the associated wheel and determining the travelled distance by a specified number of signal pulses produced by the wheel speed sensors as taught by Ye to detecting and controlling rolling distance of a vehicle from standstill (Ye, col 1, lines 30-35).
Mori modified by Ye does not explicitly teach determining the vehicle starting to move based on the rotational speed sensor produces a first signal pulse. 
However, Nedachi teaches the timing of start of the wheel determined based on the first counter pulse from the speed sensor (Nedachi, col 7, lines 21-25 teaches the first counter pulse from the vehicle speed sensor is detected as the timing of start of rotation of the drive wheel from a stopped condition, also see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and device taught by Mori and modified by Ye to include determining the vehicle starting to move based on the rotational speed sensor produces a first signal pulse as taught by Nedachi to control the vehicle to move a short distance at low speed (Mori, para 0063).
As to claim 14, Mori in view of Ye and Nedachi teaches the method of claim 13. 
Ye, col 3, lines 23-65 teaches relation of rolling distance with interrupts on speed sensor, i.e. speed sensor pulses).
As to claim 15, Mori in vie+-w of Ye and Nedachi teaches the method of claim 13. 
Mori further teaches wherein for the short path driving process the vehicle automatically produces the drive torque (Mori, para 0111 teaches a driving torque for the vehicle to reach the target position, also see para 0059-0062).
As to claim 16, Mori in view of Ye and Nedachi teaches the method of claim 13. 
Mori further teaches wherein the drive torque is produced as a function of a slope in the direction of travel of the motor vehicle (Mori, para 0063 teaches a driving force being generated in consideration of the slope of a road surface; para 0077 teaches sloped road gradient on driving force generated in the vehicle; also see para 0076).
As to claim 17, Mori in view of Ye and Nedachi teaches the method of claim 13.
Ye further teaches wherein the rotational speed sensor includes a respective rotational speed sensor for each of a plurality of the wheels, and the at least one brake force is not held constant or increased until a respective instance of the first signal pulse has been produced by each of at least two of the rotational speed sensors. (Ye, col 2, lines 40-42 teaches speed sensor mounted with respect to a vehicle wheel; col 3, lines 66-col 4, line 10 teaches all four wheels are being monitored, i.e. at least two speed sensors, for vehicle movement determination).
As to claim 18, Mori in view of Ye and Nedachi teaches the method of claim 17.
Ye further teaches wherein the at least one brake force is not increased until the respective instance of the first signal pulse has been produced by all the rotational speed sensors (Ye, col 2, lines 40-42 teaches speed sensor mounted with respect to a vehicle wheel; col 3, lines 66-col 4, line 10 teaches all four wheels are being monitored for vehicle movement determination; also see col 4, lines 39-43).
As to claim 19, Mori in view of Ye and Nedachi teaches the method of claim 13.
Ye further teaches the rotational speed sensor includes a respective rotational speed sensor for each of a plurality of the wheels, and the brake force is increased only when a first signal pulse has been produced by at least two, in particular by all, of the rotational speed sensors (Ye, col 2, lines 40-42 teaches speed sensor mounted with respect to a vehicle wheel; col 3, lines 66-col 4, line 10 teaches all four wheels are being monitored for vehicle movement determination; also see col 4, lines 39-43), 
Mori further teaches the drive torque is reduced to achieve the same control as the braking force is increased (Mori, para 0110, Fig. 5 and related texts, Fig. 6).
Allowable Subject Matter
Claims 1-2, 4-9 and 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 112(b) as set forth in this Office Action.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of Mori et al. US20070027598 (A1) teaches a distance from a stopped position of a vehicle to a target parking position is determined as a set distance. The vehicle is then moved by gradually lowering a requisite braking force that includes an oscillating braking force. It is thus possible to run the engine-powered vehicle at an extremely low speed, regardless of whether a motor is provided.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667